   Case: 1:19-cv-07189 Document #: 19 Filed: 12/23/19 Page 1 of 19 PageID #:87




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

                                            )
NERIUM INTERNATIONAL, LLC                   )
N/K/A NEORA, LLC AND                        )
JEFFREY OLSON,                              )
                                            )     Case No. 1:19-cv-7189
                  Plaintiffs,               )
                                            )     Date:        January 6, 2019
                  v.                        )     Time:        9:45am
                                            )     Judge:       Hon. Sara J. Ellis
FEDERAL TRADE COMMISSION,                   )
                                            )
                  Defendant.                )
                                            )


            FTC’S MEMORANDUM OF LAW IN SUPPORT OF ITS
           MOTION TO DISMISS FOR LACK OF SUBJECT MATTER
               JURISDICTION OR, IN THE ALTERNATIVE,
                     FAILURE TO STATE A CLAIM




                                        i
       Case: 1:19-cv-07189 Document #: 19 Filed: 12/23/19 Page 2 of 19 PageID #:88




                                                     TABLE OF CONTENTS

Introduction ......................................................................................................................................1

Background ......................................................................................................................................2

A.     The FTC Act And The FTC Enforcement Process .................................................................2

B.     Procedural History Of This Case .............................................................................................2

Argument .........................................................................................................................................3

I.     This Case Must Be Dismissed Because Plaintiffs Do Not Challenge Any
       Final Agency Action And They Have Another Adequate Remedy In Court ..........................3

        A.       The APA Is Plaintiffs’ Only Route To Judicial Review ................................................4

        B.       Plaintiffs’ Claims Fail The APA Prerequisites For Judicial Review .............................6

                 1. Plaintiffs do not challenge any “final” FTC action. ...................................................6

                2. Plaintiffs have another remedy for their claims. ......................................................10

II.    Plaintiffs’ Claims For Pre-Enforcement Review Are Not Ripe For Judicial
       Intervention............................................................................................................................11

        A.       The Issues Raised Here Are Not Fit For Judicial Decision. ........................................12

        B.       Raising Their Claims In New Jersey Will Cause Plaintiffs No
                 Hardship. ......................................................................................................................12

III. In Any Event, The Court Should Decline To Exercise Declaratory Judgment
     Jurisdiction, Which Is Discretionary. ....................................................................................13

Conclusion .....................................................................................................................................15




                                                                        ii
     Case: 1:19-cv-07189 Document #: 19 Filed: 12/23/19 Page 3 of 19 PageID #:89




                                         INTRODUCTION

        “[D]efendants must not be allowed to turn every case in which there is a defense into two

cases.” Buntrock v. SEC, 347 F.3d 995, 997 (7th Cir. 2003). This simple maxim explains why

plaintiffs’ suit must be dismissed.

        Plaintiffs are a multi-level marketing company and its founder and CEO. The FTC has

been investigating them for violations of the FTC Act, and now has filed an enforcement action

against them in the District of New Jersey, where two co-defendants are located. But before that

filing, plaintiffs preemptively sued, asking this Court to short-circuit the ordinary enforcement

process and declare that their practices do not violate the law.

        That request is barred by decades of precedent from the Supreme Court, the Seventh

Circuit, and this Court rejecting such attempts to secure preemptive immunity from prosecution.

Plaintiffs’ only route to judicial review is through the Administrative Procedure Act; the

Declaratory Judgment Act creates no cause of action against the government. But plaintiffs fail

to meet both of the APA’s prerequisites to suit: there is no final agency action to challenge, and

plaintiffs have an adequate remedy in the New Jersey enforcement action. Indeed, the Supreme

Court recognized decades ago that litigants may not turn “prosecutor into defendant” by filing

cases like this one. FTC v. Standard Oil, 449 U.S. 232, 242-43 (1980).

        Plaintiffs’ claims also fail because they are not ripe for judicial consideration. They seek

a declaration that, among other things, Nerium “is not” and “has not been a pyramid scheme.”

Compl. ¶ 101 (3)-(4). These factbound questions, the very ones at issue in the New Jersey case,

are plainly unfit for a separate declaratory ruling. Plaintiffs identify no cognizable hardship that

will result if they must litigate their positions there rather than here.
     Case: 1:19-cv-07189 Document #: 19 Filed: 12/23/19 Page 4 of 19 PageID #:90




        Even if the Court had jurisdiction, it should decline to hear this case as a matter of

discretion. Plaintiffs can make all their arguments and secure the same ultimate relief they seek

in the New Jersey proceeding. There is simply no need for duplicate litigation. Worse, this case

would not resolve the entire controversy because the FTC’s enforcement suit alleges misconduct

not raised here, including false advertising and other deceptive conduct. Moreover, plaintiffs

admit that they filed this suit to avoid the FTC’s chosen forum of New Jersey – the very type of

“procedural fencing” that abuses the Declaratory Judgment Act.

                                           BACKGROUND

A.      The FTC Act And The FTC Enforcement Process

        Section 5 of the FTC Act prohibits “unfair methods of competition” and “unfair or

deceptive acts or practices” in or affecting commerce. 15 U.S.C. § 45(a). Section 12 of the FTC

Act likewise prohibits false advertisements for food, drugs, devices, services, or cosmetics in or

affecting commerce. 15 U.S.C. § 52. Congress empowered the FTC to enforce these laws, in its

discretion, either through administrative adjudication, 15 U.S.C. § 45(a) & (b), or enforcement

lawsuits in federal district courts, id. § 53(b).

B.      Procedural History Of This Case

        Plaintiffs are an international multi-level marketing company (“MLM”), Nerium

International, LLC n/k/a Neora LLC (“Nerium”) and its CEO, Jeffrey Olson. They sell dietary

supplements and skin care products using a network of “brand partners.” The FTC has been

investigating the company for violations of the FTC Act, and informed it on October 29, 2019

that the FTC planned to file an enforcement lawsuit. See Compl. ¶¶ 17-20.

        Instead of simply defending themselves in the FTC’s enforcement suit, plaintiffs filed a

60-page complaint in this Court on November 1, 2019, asking for sweeping declaratory and

                                                    2
    Case: 1:19-cv-07189 Document #: 19 Filed: 12/23/19 Page 5 of 19 PageID #:91




injunctive relief. Id. ¶ 101. They seek a declaration that Nerium is not an unlawful pyramid

scheme, id. ¶ 101 (3), (4), and ask for a ruling that the FTC’s interpretation of the laws it

enforces, including relating to pyramid schemes, is wrong, e.g., id. ¶¶ 2, 31, 68-75. They ask the

Court to require the FTC to use certain analytical methods in evaluating the legality of MLM

companies, and to prohibit it from using other methods. Id. ¶¶ 97 (4)-(7). They further seek to

establish safe harbors for MLMs, id. ¶ 97 (8), ¶ 101 (10), (11), and to broadly forbid the FTC

from “enforcing its current interpretation of the FTC Act regarding pyramid schemes,” id. ¶ 99.

         Hours later, the FTC filed its enforcement case in the District of New Jersey against

Nerium, Olson, and two companies who helped market a Nerium product. FTC Compl. ¶¶ 6-9,

FTC v. Neora, No. 19-19699 (D.N.J. Nov. 1, 2019), ECF No. 1. Two co-defendants are based in

that district. See id. ¶¶ 7-8. The suit alleges that Nerium and Olson violated Section 5 of the FTC

Act by operating a pyramid scheme – a deceptive business practice – and by falsely claiming that

consumers who become Nerium salespeople are likely to earn substantial income. Id. ¶¶ 132-35.

In addition, the FTC alleges that all defendants violated Sections 5 and 12 of the FTC Act by

misrepresenting the efficacy and benefits of certain products and by providing the means and

instrumentalities for deceptive practices. Id. ¶ 137-44.

                                           ARGUMENT

    I.    THIS CASE MUST BE DISMISSED BECAUSE PLAINTIFFS DO NOT CHALLENGE
          ANY FINAL AGENCY ACTION AND THEY HAVE ANOTHER ADEQUATE REMEDY
          IN COURT

         The Court may hear this case only if plaintiffs have a cause of action under the

Administrative Procedure Act (APA). That, in turn, requires “final agency action for which there

is no other adequate remedy in a court.” 5 U.S.C. § 704. Plaintiffs fail both parts of that test.



                                                  3
    Case: 1:19-cv-07189 Document #: 19 Filed: 12/23/19 Page 6 of 19 PageID #:92




They challenge no final agency action, and they have an obviously adequate remedy in the New

Jersey enforcement action. The case therefore must be dismissed.

         A. The APA Is Plaintiffs’ Only Route To Judicial Review

       Federal district courts are courts of limited jurisdiction; they “possess only that power

authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375, 377 (1994). It therefore is “to be presumed that a cause lies outside this limited

jurisdiction,” and “the burden of establishing the contrary rests upon the party asserting

jurisdiction.” Id.; Hart v. FedEx Ground Package Sys., 457 F.3d 675, 679 (7th Cir. 2006).

       Plaintiffs assert that the Court has jurisdiction under the general federal question statute,

28 U.S.C. § 1331, and purport to assert claims arising under the Declaratory Judgment Act, 28

U.S.C. §§ 2201, 2022, and Section 5 of the FTC Act. Compl. ¶ 41. None of these statutes gives

plaintiffs a cause of action over which this Court has jurisdiction. As we explain, the only statute

that could possibly give plaintiffs a route to the relief they seek is the APA, 5 U.S.C. § 701 et

seq., a statute they do not invoke, cannot satisfy, and cannot avoid through artful pleading.

Because they fail the APA’s prerequisites to judicial review, their suit must be dismissed.

       The Declaratory Judgment Act “is not an independent grant of jurisdiction, rather

jurisdiction must be predicated on some other statute.” Rueth v. EPA, 13 F.3d 227, 231 (7th Cir.

1993) (affirming dismissal of suit); see also Med. Assurance Co. v. Hellman, 610 F.3d 371, 377-

78 (7th Cir. 2010) (describing the Act as a “relatively modest . . . procedural innovation”). It

merely provides a remedy for a complaint over which a court otherwise has jurisdiction.

       Similarly, Section 1331 grants district courts jurisdiction over “civil actions arising under

the . . . laws . . . of the United States,” 28 U.S.C. § 1331, but the plaintiff must invoke a separate

law – under which the case arises – that grants a cause of action. See Merrell Dow Pharm. Inc. v.

                                                   4
    Case: 1:19-cv-07189 Document #: 19 Filed: 12/23/19 Page 7 of 19 PageID #:93




Thompson, 478 U.S. 804, 808-09 (1986). The FTC Act – the only other statute plaintiffs cite for

jurisdiction – does not provide private plaintiffs with a cause of action. That Act does not allow

private remedies, see 15 U.S.C. § 45(m)(1)(A), and “[n]o district court action for a declaratory

judgment is authorized by [it].” Floersheim v. Engman, 494 F.2d 949, 954 (D.C. Cir. 1973).

       The only possible source of a cause of action against the FTC here is the APA, which

plaintiffs do not invoke but cannot avoid. See, e.g., Am. Fin. Benefits Ctr. v. FTC (“American

Financial”), No. 17-04817, 2018 U.S. Dist. LEXIS 107004, at *26 (N.D. Cal. May 29, 2018)

(holding that a party cannot avoid APA requirements by artful pleading). As the Seventh Circuit

has explained, when an agency is sued over administrative action, “[t]he jurisdiction of the

federal courts . . . is codified in the [APA].” General Finance Corp. v. FTC, 700 F.2d 366, 372

(7th Cir. 1983). Parties “may not bypass” the review method Congress has specified – in the

APA or in another statute – “simply by suing the agency in federal district court under 1331.” Id.

       Thus, in General Finance, the Seventh Circuit held that if “a review proceeding is not

authorized by” Section 704 of the APA, then “general jurisdictional statutes such as [Sections]

1331 and 1337 cannot be used to confer jurisdiction.” Id. at 372. Nor does the Declaratory

Judgment Act allow parties to escape the strictures of the APA, for it “does not afford an

independent basis for jurisdiction.” Cont’l Bank & Trust Co. v. Martin, 303 F.2d 214, 215 (D.C.

Cir. 1962). Plaintiffs’ sole means of challenging administrative action is the APA, in which

Congress specified the conditions under which agencies are subject to suit.

       This suit therefore can proceed only if plaintiffs satisfy the APA conditions for review of

administrative actions. As we demonstrate, they do not. Rather, “the plaintiffs have jumped the

gun,” and their case “must therefore be dismissed.” General Finance, 700 F.2d at 372.



                                                 5
      Case: 1:19-cv-07189 Document #: 19 Filed: 12/23/19 Page 8 of 19 PageID #:94




           B. Plaintiffs’ Claims Fail The APA Prerequisites For Judicial Review

         The APA permits judicial review of (1) “final agency action” (2) “for which there is no

other adequate remedy in a court.” 5 U.S.C. § 704; General Finance, 700 F.2d at 371.1 Both

conditions must be satisfied; plaintiffs satisfy neither one.

         The Seventh Circuit held in General Finance that a failure to meet APA requirements is a

jurisdictional defect and that the dismissal “must” be “for lack of jurisdiction.” 700 F.3d at 372.

Other cases agree. Wearly v. FTC, 616 F.2d 662, 667-68 (3d Cir. 1980); LabMD, Inc. v. FTC,

776 F.3d 1275, 1277 (11th Cir. 2015); Ukiah Valley Med. Ctr. v. FTC, 911 F.2d 261, 264 n.1

(9th Cir. 1990). Recently, however, the Seventh Circuit has suggested that a challenge to

nonfinal action is dismissable for failure to state a claim. Dhakal v. Sessions, 895 F.3d 532, 539-

40 (7th Cir. 2018). This Court need not resolve which form of dismissal is most appropriate

because here the result is the same either way: since plaintiffs have not met the APA

requirements, their claims must be dismissed. See id. at 539 (“Finality” is “a necessary

precondition to our ability to review agency action[.]”).

               1. Plaintiffs do not challenge any “final” FTC action.

         An agency action may be deemed “final” under the APA only when it satisfies two

prerequisites: first, it must “mark the consummation of the agency’s decisionmaking process”;

second, it must “be one by which rights or obligations have been determined, or from which

legal consequences will flow.” Bennett v. Spear, 520 U.S. 154, 156, 177-78 (1997) (cleaned up).

Both conditions “must be satisfied” or the challenged action is not reviewable. Id at 177.

         Plaintiffs’ complaint is more a general manifesto against the FTC than an attack on any

specific – much less final – agency action. At most, plaintiffs challenge the FTC’s decision to

  1
      Plaintiffs do not challenge any “[a]gency action made reviewable by statute.” 5 U.S.C. § 704.
                                                  6
      Case: 1:19-cv-07189 Document #: 19 Filed: 12/23/19 Page 9 of 19 PageID #:95




pursue an enforcement case against them. See, e.g., Compl. ¶ 20 (alleging that the FTC’s

“pyramid scheme allegations” “are legally and factually flawed”); ¶ 99 (asking for an injunction

to stop the FTC “from attempting to enforce its current interpretation of the FTC Act regarding

pyramid schemes”). However conceived, the charges cannot meet the Bennett test for finality.2

        The Supreme Court’s decision in Standard Oil and the cases that follow it confirm that

nothing plaintiffs challenge constitutes “final agency action” under the APA. In Standard Oil,

the FTC filed an administrative complaint against the plaintiffs, who responded by suing the

agency for a declaration that the complaint was unlawful because the FTC lacked a valid “reason

to believe” that an antitrust violation had occurred. 449 U.S. at 234-5.

        The Supreme Court ordered the case dismissed on the ground that “[t]he Commission’s

issuance of its complaint was not ‘final agency action.’” Id. at 239. It reasoned that a complaint

represents merely “a threshold determination that further inquiry is warranted and that a

complaint should initiate proceedings.” Id. at 241. Moreover, the issuance of the complaint

would have no legal force or consequences “other than the disruptions that accompany any . . .

litigation.” Id. at 243. The Court therefore precluded judicial review “before adjudication

concludes,” warning that review “should not be a means of turning prosecutor into defendant.”

Id.

        The same logic applies to the Commission’s decision to file a complaint in federal court.

Like the issuance of an administrative complaint, the filing of an FTC complaint in court merely

initiates the process of fixing the rights and obligations of the parties. The complaint itself has no

legal effect; it neither forbids nor requires the defendants from doing anything at all. Only the

  2
    Moreover, decisions such as when, how, and whether to enforce a statute are committed to
the FTC’s discretion, and not subject to review for that reason. See 15 U.S.C. §§ 45(b), 53(b);
5 U.S.C. § 701 (a)(2); Heckler v. Chaney, 470 U.S. 821, 831 (1985).
                                                  7
      Case: 1:19-cv-07189 Document #: 19 Filed: 12/23/19 Page 10 of 19 PageID #:96




court’s final judgment would have that effect and thus mark the point when plaintiffs’ rights or

obligations can be said to “have been determined.” Bennett, 520 U.S. at 178. Until then, no

“legal consequences will flow” from the FTC’s actions.3 Id.

        For those reasons, two courts recently dismissed similar suits against the FTC. See Endo

Pharms. Inc. v. FTC (“Endo”), 345 F. Supp. 3d 554, 560 (E.D. Pa. 2018) (dismissing declaratory

judgment action where FTC subsequently filed enforcement suit in district court); Am. Fin.

Benefits Ctr. v. FTC (“American Financial”), No. 17-04817, 2018 U.S. Dist. LEXIS 107004, at

*21-22 (N.D. Cal. May 29, 2018) (same). As the Endo court explained, “determinations of rights

and obligations and legal consequences will flow from the court’s and jury’s findings and

decisions, not a decision by the FTC.” 345 F. Supp. 3d at 560 (cleaned up). And the court in

American Financial determined that “[t]he fact that the FTC elected to file a civil, as opposed to

administrative complaint, is of no consequence.” 2018 U.S. Dist. LEXIS 107004, at *21-22.

        If filing an enforcement lawsuit could trigger judicial review, every company investigated

and sued by the FTC could file its own preemptive suit against the agency, gutting the point of

Standard Oil and creating an untenable system of duplicative parallel litigation. That explains

why courts have consistently dismissed such suits against the FTC. See, e.g., General Finance,

700 F.2d at 368-72; Wearly, 616 F.2d at 667-68; Ukiah Valley, 911 F.2d at 263-64; LabMD, 776

F.3d at 1279; Blue Ribbon Quality Meats, Inc. v. FTC, 560 F.2d 874, 876-77 (8th Cir. 1977);

Jerome Milton, Inc. v. FTC, 734 F. Supp. 1416, 1420-24 (N.D. Ill. 1990); Direct Mktg. Concepts,

Inc. v. FTC, 581 F.Supp.2d 115, 117 (D. Mass. 2008). As the Seventh Circuit put it, “defendants




  3
     To the extent plaintiffs challenge conduct leading up to the enforcement suit, that conduct is
plainly not final. See American Financial, at *21 (an “investigation leading up to the decision to
file a complaint does not constitute” final agency action).
                                                 8
    Case: 1:19-cv-07189 Document #: 19 Filed: 12/23/19 Page 11 of 19 PageID #:97




must not be allowed to turn every case in which there is a defense into two cases.” Buntrock, 347

F.3d at 997.

        Plaintiffs’ attempt to turn the FTC into the defendant does not fall within an exception to

the finality requirement. Courts have allowed suit under the APA where non-final agency action

mandates specific conduct and failure to obey will lead to serious adverse effects, such as severe

or criminal penalties, that make the agency action effectively unreviewable. See Abbott Labs. v.

Gardner, 387 U.S. 136 (1967). For example, in Western Ill. Home Health Care v. Herman, 150

F.3d 659 (7th Cir. 1998), the Seventh Circuit held that an agency’s letter ruling was final under

the APA where it warned that two companies “would be treated either as recidivists or as willful

violators if they failed in the future to comply with the legal ruling contained in the letter.” Id. at

663. By directing the conduct of the recipients and exposing them to new, “steeper penalties for

future violations than they would otherwise have risked,” the letter ruling had a direct,

immediate, and concrete impact sufficient to make it “final for purposes of judicial review.” Id.

        Here, plaintiffs face no similar consequences. They merely must defend against the

Commission’s enforcement action – the sort of “burden” that the Supreme Court held does not

trigger judicial review. Standard Oil, 449 U.S. at 242. Rather, such costs are simply “part of the

social burden of living under government.” Id. at 244. “If the cost, delay, and aggravation of

litigation made an order final, the distinction between interlocutory and final decisions would

collapse, and courts . . . would be deluged.” R.R. Donnelley & Sons Co. v. FTC, 931 F.2d 430,

431-32 (7th Cir. 1991); see also Ukiah Valley, 911 F.2d at 264 (neither “mere ‘possible financial

loss’” nor the burden of having to “appear and defend themselves” warrant review). That is why

Standard Oil “holds that expense does not finality make.” R.R. Donnelley, 931 F.2d at 431.



                                                   9
    Case: 1:19-cv-07189 Document #: 19 Filed: 12/23/19 Page 12 of 19 PageID #:98




              2. Plaintiffs have another remedy for their claims.

       Plaintiffs’ complaint is also barred by the independent requirement that they be without

any “other adequate remedy in a court.” 5 U.S.C. § 704. In defending against the enforcement

case, plaintiffs will be able to press every claim and defense they advance here. Indeed, in trying

to dismiss that case, they have admitted that the two matters “involve[] the same illegal pyramid

scheme claims” and are “duplicative.” Nerium Mot. to Dismiss at 2, FTC v. Neora, No. 19-

19699 (D.N.J. Dec. 11, 2019), NJ ECF No. 14. The remedies sought are available there as well.

This case only wastes judicial and agency resources.

       Two Seventh Circuit cases control here, both holding that an agency’s enforcement suit

provides a remedy that bars preemptive suits. In General Finance, the court held that the target

of an FTC investigation had to wait until the FTC brought an enforcement suit, and could raise

its arguments as defenses in that proceeding. 700 F.2d at 368-69, 371-72. In Buntrock, the court

rejected the idea that the target of an administrative investigation could “derail” an enforcement

suit by first “filing his own suit against the [agency].” 347 F.3d at 997. There was “no

justification for Buntrock’s suing the Commission” when he could raise his claims “as a defense

in the SEC’s suit,” which therefore served as an “adequate remedy at law.” Id. Because

“anything Buntrock could achieve in [his] suit he could achieve by interposing an identical

defense in the SEC’s suit,” Buntrock’s suit had “no basis in law or common sense” and was

“seriously frivolous.” Id.

       So too here. Plaintiffs admit that the “primary reason that [they] have chosen to file this

action in this Court” is to avoid litigating the exact same issues in a venue chosen by the FTC.

Compl. ¶ 42. It is nothing more than an attempt to deprive the FTC of its right to choose where



                                                10
      Case: 1:19-cv-07189 Document #: 19 Filed: 12/23/19 Page 13 of 19 PageID #:99




to file its enforcement suit.4 See Moog Indus., Inc. v. FTC, 355 U.S. 411, 413-14 (1958). This

case thus is the very attempt to “derail” an enforcement suit that the Seventh Circuit condemned

in Buntrock. Yet, as that court has made clear, “anything [plaintiffs] could achieve in [their] suit

[they] could achieve by interposing an identical defense” in the enforcement suit. Buntrock, 347

F.3d at 997; General Finance, 700 F.2d at 369.

                                          *       *       *

        Plaintiffs disagree with the FTC’s positions about the law governing pyramid schemes

and whether Nerium’s business practices are unlawful. But as courts have recognized for

decades, a “claim that [the] FTC is taking a more rigorous view” of what the law requires “is not

a basis for advance judicial consideration.” Floersheim, 494 F.2d at 953-54. Rather, it is “the

kind of point that can be raised when an enforcement sanction is pursued.” Id. This case should

be dismissed, and plaintiffs should make their arguments in New Jersey.

      II. PLAINTIFFS’ CLAIMS FOR PRE-ENFORCEMENT REVIEW ARE NOT RIPE FOR
          JUDICIAL INTERVENTION

        Plaintiffs’ claims also fail because they are not ripe for judicial review. Ripeness doctrine

ensures that courts avoid “premature adjudication” and do not “entangl[e] themselves in abstract

disagreements,” thereby “protect[ing] agencies from judicial interference until an administrative

decision has been formalized and its effects felt in a concrete way.” Abbott, 387 U.S. at 148-49.

Whether a pre-enforcement challenge to agency action is ripe turns on (1) the “fitness of the




  4
    Plaintiffs decry the FTC’s “apparent forum shopping efforts,” Compl. ¶ 42, but they overlook
the clear basis for venue there: two of the co-defendants are based in New Jersey. See FTC
Compl. ¶¶ 7-8 (defendants Signum Biosciences, Inc. and Signum Nutralogix have principal
places of business in New Jersey). Any valid forum non conveniens arguments can be considered
by the New Jersey court in deciding plaintiffs’ pending motion to dismiss or transfer.
                                                 11
   Case: 1:19-cv-07189 Document #: 19 Filed: 12/23/19 Page 14 of 19 PageID #:100




issues for judicial decision” and (2) the “hardship to the parties of withholding court

consideration.” Id. at 149. This matter is unripe under both inquiries.

         A. The Issues Raised Here Are Not Fit For Judicial Decision.

       An issue is fit for judicial decision if it (1) involves a “final agency action” under the

APA and (2) presents a “purely legal” issue. Id. at 149. For the reasons discussed above, this

case does not involve final agency action and fails the first prong of Abbott for that reason alone.

But the claims are also unfit because they do not involve “purely legal” issues. While plaintiffs

try to frame their claims as purely legal, they ultimately seek a declaration that Nerium “is not”

and “has not been a pyramid scheme.” Compl. ¶ 101 (3)-(4). Resolving that question necessarily

involves examining facts that have not yet been fully developed. Indeed, the complaint itself

states that “whether or not Nerium is a pyramid scheme is inherently a fact-specific inquiry

focused on how Nerium’s compensation plan operates in practice” and that “Nerium’s actual

data is central to the entire inquiry.” Compl. ¶ 21. These issues are far from “purely legal,” and

they therefore are not yet fit for judicial decision. Cf. Abbott, 387 U.S. at 149 (noting “all parties

agree[d] that the issue” was “purely legal”).

         B. Raising Their Claims In New Jersey Will Cause Plaintiffs No Hardship.

       Plaintiffs also cannot satisfy the second prong of Abbott because they will suffer no

hardship from having to raise their arguments as defenses to the FTC’s enforcement action. As

discussed above, no FTC action requires plaintiffs to do or refrain from doing anything at all.

The situation bears no resemblance to Abbott, which involved a challenge to rules that forced

plaintiffs to choose between altering their business practices immediately or running the risk of

“serious criminal and civil penalties.” Id. at 153. The Court held that this was a sufficient

hardship to justify pre-enforcement review of the regulations.

                                                  12
   Case: 1:19-cv-07189 Document #: 19 Filed: 12/23/19 Page 15 of 19 PageID #:101




       Here, by contrast, plaintiffs face no hardship, such as criminal or civil penalties, from

litigating their issues as a defense to the enforcement case. At most, they bear “the burden of

responding to the charges made against” them in the FTC’s enforcement action. Standard Oil,

449 U.S. at 242-44. But as discussed at page 9 above, such burdens “are not the sort of loss that

permits immediate judicial review.” CH2M Hill Cent. v. Herman, 131 F.3d 1244, 1247 (7th Cir.

1997); see also Abercrombie v. Office of Comptroller of Currency, 833 F.2d 672, 677 (7th Cir.

1987) (even substantial “expense and inconvenience” do not “justify judicial intervention”).

       Plaintiffs are no different from the parties whose claims against the FTC were dismissed

in General Finance and Wearly. In General Finance, the court held that any hardship from

compliance with the FTC’s subpoenas “is one the plaintiffs can prevent by defending

successfully against the Commission’s enforcement action.” 700 F.2d at 371. Any impact in the

meantime fell “far short” of the direct, immediate impact Abbott requires. Id. In Wearly, the

Third Circuit emphasized that the plaintiff “was under no compulsion” to act “or suffer civil or

criminal penalties as a result,” but rather “was free to await enforcement proceedings” and raise

his objections in that litigation. 616 F.2d at 667.

    III. IN ANY EVENT, THE COURT SHOULD DECLINE TO EXERCISE DECLARATORY
         JUDGMENT JURISDICTION, WHICH IS DISCRETIONARY.

       Even if the Court could exercise jurisdiction here, it should not do so. The Declaratory

Judgment Act “confer[s] on federal courts unique and substantial discretion in deciding whether

to declare the rights of litigants.” Wilton v. Seven Falls Co., 515 U.S. 277, 286 (1995). In this

Circuit, courts consider factors such as: (1) “whether the judgment would settle the controversy”;

(2) “whether the declaratory judgment would serve a useful purpose in clarifying the legal

relations at issue”; (3) “whether the declaratory remedy is being used merely for the purpose of

‘procedural fencing’”; and (4) “whether there is an alternative remedy that is better or more
                                                13
      Case: 1:19-cv-07189 Document #: 19 Filed: 12/23/19 Page 16 of 19 PageID #:102




effective.” Nucor Corp. v. Aceros Y Maquilas de Occidente, S.A. de C.V., 28 F.3d 572, 579 (7th

Cir. 1994). Applying similar factors, courts have declined to consider requests for declaratory

relief that would preempt a government agency’s enforcement proceeding, holding that the

plaintiffs’ arguments should instead be raised as defenses in the enforcement case. See, e.g.,

Morgan Drexen, Inc. v. Consumer Fin. Prot. Bureau, 785 F.3d 684, 694 (D.C. Cir. 2015); Swish

Mktg., Inc. v. FTC, 669 F. Supp. 2d 72, 76-80 (D.D.C. 2009); Endo, 345 F. Supp. 3d at 563-65.

Here, all of the relevant factors point toward dismissal.

         First, declaratory relief will not settle the entire dispute. The Supreme Court has held that

a declaratory judgment claim should not be heard if it “would not resolve the entire case or

controversy” but instead “would merely determine a collateral legal issue governing certain

aspects of their pending or future suits.” Calderon v. Ashmus, 523 U.S. 740, 747 (1998).5 “Such

a suit” is an improper attempt “to gain a litigation advantage by obtaining an advance ruling on

an affirmative defense.” Id. That is the case here. The FTC’s enforcement lawsuit alleges

additional misconduct beyond what plaintiffs raise in this action. For example, the FTC alleges

that Nerium made false earnings claims about its brand partners (Count II) and made false health

and establishment claims about its EHT products (Counts III and IV). FTC Compl. ¶¶ 134-142.

Plaintiffs seek no ruling as to those claims, challenging only the pyramid scheme aspects of the

FTC’s case – which go to their potential defense to only one of the five counts against them. See

id. ¶¶ 132-33. Thus, “[e]ven if the Court provides the requested declaratory relief, the

controversy between the parties is likely to continue, resulting in substantial inefficiencies for

both the parties and the judicial system.” Swish Mktg., 669 F. Supp. 2d at 78.


  5
    Calderon held that the plaintiff’s claim thus was “not a justiciable case within the meaning of
Article III.” Id. at 749. This Court alternatively can dismiss plaintiffs’ claims on that ground.
                                                  14
   Case: 1:19-cv-07189 Document #: 19 Filed: 12/23/19 Page 17 of 19 PageID #:103




       Second, allowing this case to proceed would confuse, not clarify, the legal relations at

issue. As noted, this case would proceed concurrently with the New Jersey case, resulting in

duplicative litigation and potentially conflicting judgments. This is not what the Declaratory

Judgment Act was intended to promote. See Wilton, 515 U.S. at 277 (allowing a declaratory

judgment action where parallel proceedings exist can be “indulging in gratuitous interference”).

       Third, plaintiffs are unquestionably involved in “procedural fencing.” “The wholesome

purpose of declaratory acts would be aborted by its use as an instrument of procedural fencing

. . . to choose a forum.” Tempco Elec. Heater Corp. v. Omega Eng’g, Inc., 819 F.2d 746, 749-50

(7th Cir. 1987) (cleaned up). As discussed above, plaintiffs directly admit they are doing that

very thing. See supra 10-11. Even without that admission, plaintiffs’ race-to-the-courthouse

filing after the FTC informed them of impending enforcement gives “the disfavored appearance

that [they] hastily filed . . . to secure tactical leverage from proceedings in this forum.” POM

Wonderful LLC v. FTC, 894 F. Supp. 2d 40, 45 (D.D.C. 2012). “A suit for declaratory judgment

aimed solely at wresting the choice of forum from the ‘natural’ plaintiff will normally be

dismissed and the case allowed to proceed in the usual way.” Nucor, 28 F.3d at 577 (cleaned up).

       Fourth, as discussed (supra 10-11), plaintiffs have an obvious and less wasteful

alternative remedy: asserting their claims as defenses in the enforcement action. See General

Finance, 700 F.2d at 371; Endo, 345 F. Supp. 3d at 564-65.

                                         CONCLUSION

       The Court should dismiss the complaint for lack of jurisdiction or failure to state a claim.




                                                 15
  Case: 1:19-cv-07189 Document #: 19 Filed: 12/23/19 Page 18 of 19 PageID #:104




                                         Respectfully submitted,

                                         ALDEN F. ABBOTT
                                            General Counsel
                                         JOEL MARCUS
                                            Deputy General Counsel

December 23, 2019                        /s/ Mariel Goetz
                                         MARIEL GOETZ
                                              Attorney
                                         FEDERAL TRADE COMMISSION
                                         600 Pennsylvania Avenue, N.W.
                                         Washington, D.C. 20580
                                         mgoetz@ftc.gov
                                         (202) 326-2763

                                         Of Counsel:
                                         DAVID O’TOOLE
                                         KATHARINE ROLLER
                                         GUY G. WARD
                                             Attorneys
                                         FEDERAL TRADE COMMISSION, MIDWEST
                                         REGION
                                         230 S. Dearborn, Suite 3030
                                         Chicago, Illinois 60604




                                       16
    Case: 1:19-cv-07189 Document #: 19 Filed: 12/23/19 Page 19 of 19 PageID #:105




                        CERTIFICATE OF SERVICE
       I certify that on December 23, 2019, I caused a copy of the foregoing to be electronically

served on counsel of record for all parties via the Court’s CM/ECF system.


December 23, 2019                                   /s/ Mariel Goetz
                                                    Mariel Goetz
                                                    Attorney
                                                    Federal Trade Commission
                                                    600 Pennsylvania Avenue, N.W.
                                                    Washington, D.C. 20580
                                                    (202) 326-2763
                                                    mgoetz@ftc.gov
